Citation Nr: 1730379	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-45 295	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to June 1970.  The Veteran also has additional service in the Air Force Reserve and the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was subsequently transferred to the Houston, Texas RO, which currently has jurisdiction.  

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

Recently the Veteran submitted treatise evidence.  As the Veteran's representative waived AOJ consideration of this evidence, the Board finds that a remand for the AOJ to consider this evidence in the first instance is unnecessary. See 38 C.F.R. § 20.1304.

The case was remanded by the Board in September 2016 for additional development, to include obtaining VA treatment records and a VA audiological examination.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

A bilateral hearing loss disability is not attributable to service, and sensorineural hearing loss was not compensably disabling within one year following the Veteran's separation from active duty. 

CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or aggravated in service, and a sensorineural hearing loss disability may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As to VA's duty to assist, the Veteran's service treatment records are unavailable, as determined in an April 2009 formal finding of unavailability.  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (b)(3); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because the service treatment records are unavailable, there is a heightened obligation to explain findings and to consider the benefit of the doubt rule.  O'Hare, supra.  It is important to note that this does not mean that there is a heightened benefit-of-the-doubt rule or that the legal standard for proving the claim has been lowered.  Rather, it means that the Board has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Board also has a heightened obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has submitted some service treatment records and VA treatment records, which have been associated with the claims file.  Additionally, the Veteran underwent VA audiological examinations in March 2010 and February 2017.  VA's duty to assist with respect to obtaining relevant records and appropriate examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

he Board has considered the Veteran's contentions, to include those in a June 2017 statement, regarding the bases for granting service connection for hearing loss.  As discussed in greater detail below, VA concedes that the Veteran had acoustic trauma in service (as shown by the grant of service connection for tinnitus) but the competent evidence weighs against a finding of a link between the current hearing loss and this conceded exposure.  Although the Veteran asserts that the medical opinion of evidence is arbitrary, review of the most recent VA examination report and opinion indicates that the examiner provided an opinion supported by adequate rationale and the facts of this appeal.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the nervous system (which includes sensorineural hearing loss) shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been diagnosed with bilateral sensorineural hearing loss, therefore he has a current disability and the first element of service connection has been met.

With respect to an in-service event, VA conceded the Veteran's in-service noise exposure in the September 2016 Board decision based upon the Veteran's military occupational specialty (MOS) as a radar repairman and his testimony of his in-service noise exposure.  

The Veteran was afforded a VA audiological examination in March 2010 that provided a diagnosis of bilateral sensorineural hearing loss.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:





HERTZ


1000
2000
3000
4000
RIGHT
50
55
60
65
LEFT
50
60
65
65

Average puretone thresholds were 58 decibels in the right ear and 60 decibels in the left ear.  Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  The examiner found that it was less likely than not that the hearing loss was related to acoustic trauma based on a September 1984 examination that revealed normal hearing acuity.  

Pursuant to the September 2016 remand, the Veteran underwent a VA audiological examination in February 2017, which revealed that the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
70
LEFT
60
65
60
75

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 76 percent in the left ear.  The examiner concluded that the Veteran's hearing loss was less likely than not related to service given the fact that audiometric testing in September 1984, fourteen years after separation from service, showed normal hearing at all tested frequencies bilaterally.  The examiner indicated that a delay of many years in the onset of noise-induced hearing loss following noise exposure is "extremely unlikely."

Also of record are audiometer tests in October 1988 and May 1992 from the Veteran's service in the Air Force Reserves, both of which revealed normal hearing for VA purposes.  

The Board notes that the Veteran submitted an article on the effect of occupational ototoxins on hearing loss.  However, the article is not specific to the Veteran and the findings therein were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the article is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that it offers little probative value.

The Board acknowledges the Veteran's statements regarding the etiology of his hearing loss but finds that the September 2016 VA examiner's opinion is highly probative, as it represents the conclusions of a medical professional specializing in audiology, and is supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a layperson in the field of audiology and hearing disorders, he does not have the training or expertise to render a competent opinion as to whether his hearing loss is related to noise exposure that occurred decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's statements alone do not support his claim and are outweighed by the VA examiner's conclusion to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the VA examiner's opinion, the preponderance of the evidence weighs against a medical nexus between in-service noise exposure or acoustic trauma and the Veteran's current bilateral hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Service connection is also not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that the Veteran's hearing loss did not manifest until many years after service.  

Accordingly, the Board denies entitlement to service connection for bilateral hearing loss.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


